COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-117-CR
  
  
MIGUEL 
G. HERNANDEZ                                                         APPELLANT
  
V.
  
THE STATE OF 
TEXAS                                                                  STATE
   
----------
FROM 
COUNTY CRIMINAL COURT NO. 2 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Request To Withdraw Notice Of Appeal And The 
Appeal.”  The request complies with rule 42.2(a) of the rules of 
appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision 
of this court having been delivered before we received this request, we grant 
the request and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).  Upon 
agreement of the parties, the mandate will issue immediately.  See Tex. R. App. P. 18.1(c).
  
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 12, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.